Exhibit 10.22

 

RESTRICTED STOCK UNIT AGREEMENT

PURSUANT TO THE

LaBRANCHE & CO INC.

EQUITY INCENTIVE PLAN

 

AGREEMENT, made as of the          day of                         , by and
between LaBranche & Co Inc., a Delaware corporation (the “Company”), and
                                               (the “Recipient”).

 


1.                                       AWARD.  THE COMPANY HEREBY AWARDS
RESTRICTED STOCK UNITS (THE “RSUS”) WITH RESPECT TO                 SHARES OF
THE COMPANY’S COMMON STOCK, $.01 PAR VALUE (THE “COMMON STOCK”), TO THE
RECIPIENT PURSUANT TO THE LABRANCHE & CO INC. EQUITY INCENTIVE PLAN, AS AMENDED
(THE “PLAN”).


 


2.                                       RSUS.  RSUS CONSTITUTE AN UNFUNDED AND
UNSECURED PROMISE OF THE COMPANY TO DELIVER TO THE RECIPIENT, SUBJECT TO THE
SATISFACTION OF THE VESTING CONDITIONS SET FORTH IN SECTION 3 BELOW AND THE
OTHER TERMS AND CONDITIONS OF THIS AGREEMENT AND THE PLAN, THAT NUMBER OF SHARES
OF COMMON STOCK REFERENCED BY THE RSUS.  UNTIL SUCH DELIVERY, THE RECIPIENT
SHALL HAVE THE RIGHTS OF A GENERAL UNSECURED CREDITOR OF THE COMPANY WITH
RESPECT TO THE RSUS AND SHALL NOT HAVE ANY RIGHTS AS A STOCKHOLDER OF THE
COMPANY.


 


3.                                       VESTING AND FORFEITURE.  EXCEPT AS
OTHERWISE PROVIDED HEREIN, THE RSUS SHALL VEST AS FOLLOWS:
                                                       , SUBJECT TO THE
RECIPIENT REMAINING IN THE CONTINUOUS EMPLOY OF, OR OTHER SERVICE WITH, THE
COMPANY OR ANY OF ITS SUBSIDIARIES OR AFFILIATES (COLLECTIVELY, THE “FIRM”)
THROUGH EACH SUCH DATE.  THE RSUS SHALL BECOME FULLY VESTED IF THE RECIPIENT’S
EMPLOYMENT OR OTHER SERVICE WITH THE FIRM TERMINATES BY REASON OF HIS DEATH OR
DISABILITY (AS DEFINED IN THE PLAN) PRIOR TO               .  THE RECIPIENT
SHALL FORFEIT THE UNVESTED PORTION OF THE RSUS UPON THE TERMINATION OF THE
RECIPIENT’S EMPLOYMENT OR OTHER SERVICE WITH THE FIRM FOR ANY REASON OTHER THAN
HIS DEATH OR DISABILITY.


 


4.                                       ISSUANCE AND DELIVERY OF SHARES.  A
STOCK CERTIFICATE REGISTERED IN THE NAME OF THE RECIPIENT REPRESENTING THE
SHARES OF COMMON STOCK REFERENCED BY THE VESTED PORTION OF THE RSUS SHALL BE
ISSUED AND DELIVERED TO THE RECIPIENT PROMPTLY FOLLOWING EACH APPLICABLE VESTING
DATE (BUT IN NO EVENT LATER THAN THE END OF THE COMPANY’S TAXABLE YEAR IN WHICH
THE APPLICABLE VESTING DATE OCCURS).  THE RECIPIENT SHALL HAVE NO RIGHT TO
RECEIVE ANY DIVIDEND OR DISTRIBUTION WITH RESPECT TO SUCH SHARES IF THE RECORD
DATE FOR SUCH DIVIDEND OR DISTRIBUTION IS PRIOR TO THE VESTING DATE OF THE RSUS
WITH RESPECT TO SUCH SHARES.  NO FRACTIONAL SHARES OF COMMON STOCK MAY BE ISSUED
AND DELIVERED PURSUANT TO THIS AGREEMENT.


 


5.                                       WITHHOLDING AND CONSENTS.  THE DELIVERY
OF SHARES OF COMMON STOCK REPRESENTED BY RSUS IS CONDITIONED ON THE RECIPIENT’S
SATISFACTION OF ANY APPLICABLE WITHHOLDING TAXES IN ACCORDANCE WITH THE PLAN. 
THE RECIPIENT’S RIGHTS IN RESPECT OF THE RSUS ARE CONDITIONED ON THE RECEIPT TO
THE FULL SATISFACTION OF THE FIRM OF ANY REQUIRED CONSENTS THAT THE FIRM MAY
DETERMINE TO BE NECESSARY OR ADVISABLE, INCLUDING, WITHOUT LIMITATION, CONSENTS
TO DEDUCTIONS FROM WAGES, OR OTHER ARRANGEMENTS SATISFACTORY TO THE FIRM, TO
REIMBURSE THE FIRM FOR ADVANCES MADE TO

 

--------------------------------------------------------------------------------


 

satisfy certain withholding and other tax obligations of the Recipient in
connection with the award of the RSUs hereunder.


 


6.                                       ADJUSTMENTS.  THE NUMBER AND CLASS OF
SHARES COVERED BY THE RSUS SHALL BE ADJUSTED PROPORTIONATELY OR AS OTHERWISE
APPROPRIATE, AS DETERMINED BY THE COMMITTEE, TO REFLECT ANY INCREASE OR DECREASE
IN THE NUMBER OF ISSUED SHARES OF COMMON STOCK RESULTING FROM A SPLIT-UP OR
CONSOLIDATION OF SHARES OR ANY LIKE CAPITAL ADJUSTMENT, OR THE PAYMENT OF ANY
STOCK DIVIDEND, AND/OR TO REFLECT A CHANGE IN THE CHARACTER OR CLASS OF SHARES
COVERED BY THE PLAN ARISING FROM A READJUSTMENT OR RECAPITALIZATION OF THE
COMPANY’S CAPITAL STOCK.  NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, IN
THE EVENT OF A MERGER, CONSOLIDATION, MANDATORY SHARE EXCHANGE OR OTHER SIMILAR
BUSINESS COMBINATION OF THE COMPANY WITH OR INTO ANY OTHER ENTITY OTHER THAN AN
AFFILIATE OR SUBSIDIARY (“SUCCESSOR ENTITY”) OR ANY TRANSACTION IN WHICH ANOTHER
PERSON OR ENTITY OTHER THAN AN AFFILIATE OR SUBSIDIARY ACQUIRES ALL THE ISSUED
AND OUTSTANDING COMMON STOCK, OR ALL OR SUBSTANTIALLY ALL THE ASSETS OF THE
COMPANY, THE COMPANY SHALL TAKE SUCH ACTION WITH RESPECT TO THE RSUS AS THE
BOARD OF DIRECTORS OF THE COMPANY DEEMS APPROPRIATE UNDER THE CIRCUMSTANCES. 
SUCH ACTION MAY INCLUDE, WITHOUT LIMITATION, (A) CAUSING THE RSUS TO BE ASSUMED,
OR AN EQUIVALENT AWARD TO BE SUBSTITUTED THEREFOR, BY THE SUCCESSOR ENTITY (OR A
PARENT ENTITY), (B) CAUSING THE RSUS TO BE CASHED OUT AS IF THE SHARES
REFERENCED BY THE RSUS WERE EXCHANGED FOR CASH IN THE TRANSACTION, AND (C)
CAUSING THE RSUS TO BECOME FULLY VESTED PRIOR TO THE CONSUMMATION OF THE
TRANSACTION.


 


7.                                       NONTRANSFERABILITY.  THE RSUS ARE NOT
ASSIGNABLE OR TRANSFERABLE OTHER THAN TO A BENEFICIARY DESIGNATED TO RECEIVE THE
RSUS UPON THE RECIPIENT’S DEATH IN A MANNER ACCEPTABLE TO THE COMPANY OR BY WILL
OR THE LAWS OF DESCENT AND DISTRIBUTION.  ANY ATTEMPT BY THE RECIPIENT OR ANY
OTHER PERSON CLAIMING AGAINST, THROUGH OR UNDER THE RECIPIENT TO CAUSE THE RSUS
OR ANY PART OF THEM TO BE TRANSFERRED OR ASSIGNED IN ANY MANNER AND FOR ANY
PURPOSE SHALL BE NULL AND VOID AND WITHOUT EFFECT UPON THE COMPANY, THE
RECIPIENT OR ANY OTHER PERSON.


 


8.                                       NO EMPLOYMENT OR OTHER SERVICE RIGHTS. 
NOTHING IN THIS AGREEMENT SHALL GIVE THE RECIPIENT A RIGHT TO CONTINUE IN THE
EMPLOY OF, OR OTHER SERVICE WITH, THE FIRM OR INTERFERE IN ANY WAY WITH THE
RIGHT OF THE FIRM TO TERMINATE THE EMPLOYMENT OR OTHER SERVICE OF THE RECIPIENT.


 


9.                                       PROVISIONS OF THE PLAN CONTROL.  THIS
AGREEMENT IS SUBJECT TO ALL THE TERMS, CONDITIONS AND PROVISIONS OF THE PLAN AND
TO SUCH RULES, REGULATIONS AND INTERPRETATIONS AS MAY BE ESTABLISHED OR MADE BY
THE COMMITTEE ACTING WITHIN THE SCOPE OF ITS AUTHORITY AND RESPONSIBILITY UNDER
THE PLAN.  THE RECIPIENT ACKNOWLEDGES RECEIPT OF A COPY OF THE PLAN PRIOR TO
EXECUTION OF THIS AGREEMENT.  THE APPLICABLE PROVISIONS OF THE PLAN SHALL GOVERN
IN ANY SITUATION WHERE THIS AGREEMENT IS SILENT OR WHERE THE APPLICABLE
PROVISIONS OF THIS AGREEMENT ARE CONTRARY TO OR NOT RECONCILABLE WITH SUCH PLAN
PROVISIONS.


 


10.                                 MISCELLANEOUS.


 

The Company may affix to certificates representing shares issued pursuant to
this Agreement any legend that the Company determines to be necessary or
advisable to reflect any restrictions to which the shares may be subject,
whether by agreement or otherwise.  The Company may advise the transfer agent to
place a stop order against any legended shares.  The Company shall have the
right to offset against its obligation to deliver shares of Common Stock

 

2

--------------------------------------------------------------------------------


 

under this Agreement any outstanding amounts owed by the Recipient to the Firm
at the time those shares would otherwise be issued and delivered.  The delivery
of any certificate representing shares of Common Stock issued pursuant to this
Agreement may be postponed by the Company for such period as may be required for
it to comply with any applicable federal or state securities law, or any
national securities exchange listing requirements, and the Company is not
obligated to issue or deliver any securities if, in the opinion of counsel for
the Company, the issuance of such shares would constitute a violation by the
Recipient or the Company of any provisions of any law or of any regulations of
any governmental authority or any national securities exchange.  This Agreement
constitutes the entire agreement between the parties with respect to the subject
matter hereof and may not be amended, except as provided in the Plan, other than
by a written instrument executed by the parties hereto.

 

IN WITNESS WHEREOF, this Agreement has been executed as of the date first above
written.

 

 

LaBRANCHE & CO INC.

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

[                                 ]

 

 

3

--------------------------------------------------------------------------------